In this case judgment was rendered in the Circuit Court against the plaintiffs in error in a suit charging the defendants with false imprisonment of the plaintiff, defendant in error here.
There is no evidence in the record connecting E. H. Camp with the case in any manner except that he is the husband, of Rhoda Camp. *Page 324 
There is no evidence in the record which could constitute any legal foundation for a judgment against either Rhoda Camp or her husband, E. H. Camp, for the alleged false imprisonment of Annie M. Silas.
The record shows that Mrs. Camp applied to the Sheriff of Alachua County and solicited his assistance for the purpose of ascertaining whether or not one J. W. Dampier and his wife had in their possession and were then moving from the State of Florida to the State of Georgia certain personal property belonging to Mrs. Camp which had been moved from her premises without her knowledge or consent, and that the sheriff, in pursuance of this request, telephoned to a Mr. Tyner, a city police officer of the Town of Alachua, and asked him to stop the Dampiers and advise them that Mrs. Camp was complaining of their having in their possession and moving out of the State of Florida certain personal property which belonged to her which had been taken by them without her knowledge or consent and to advise them (the Dampiers) that if they wished to voluntarily return to Gainesville and straighten the matter out in a satisfactory manner it would probably be the best thing for them to do. But that the sheriff advised the police officer that he had no warrant for the arrest of these people and told him not to make any arrest. The police officer later advised the sheriff that the parties were willing to return voluntarily to Gainesville and the police officer went from Alachua to Gainesville, and Mrs. Silas, as a matter of convenience, rode with the police officer in his car, while the Dampiers rode in Mrs. Silas' car.
It appears from the record that the property was being moved for the Dampiers by Mrs. Silas but there was no charge made, according to the uncontradicted testimony of Mrs. Camp against Mrs. Silas and there was no request, so *Page 325 
far as the evidence shows, made by Mrs. Camp to the sheriff or to anyone else to detain, arrest or otherwise molest Mrs. Silas.
The record shows that after Mrs. Silas and the Dampiers returned to Gainesville the Dampiers admitted they had Mrs. Camp's property on a trailer which they had left in Alachua and they all agreed that the property would be returned to Mrs. Camp when Mrs. Silas returned to Florida from Georgia. But the property was not returned.
The record may be sufficient to show a technical arrest and imprisonment of the Dampiers for which Mrs. Camp may have been remotely responsible, although the uncontradicted evidence is that she told the sheriff that she did not want even them arrested, but, as heretofore stated, the record entirely fails to show that Mrs. Camp sought the detention of Mrs. Silas or that she was in any manner responsible for her detention, if, as a matter of fact, Mrs. Silas was detained against her will by the police officer at Alachua, or by anyone else. The preponderance of the evidence establishes it as a fact that Mrs. Silas returned from Alachua to Gainesville with the Dampiers of her own free will and accord.
The judgment should be reversed and it is so ordered.
Reversed.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
DAVIS, C. J., dissents.
                          ON REHEARING.